                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


NICOLE SWIATKOWSKI,

      Plaintiff,

     v.                                                   Case No. 18-CV-1101

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                DECISION AND ORDER


       Nicole Swiatkowski seeks judicial review of the final decision of the Commissioner of

the Social Security Administration denying her claim for supplemental security income under

the Social Security Act, 42 U.S.C. § 405(g). For the reasons below, the Commissioner’s

decision is reversed and the case is remanded for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

                                     BACKGROUND

       Swiatkowski filed an application for supplemental security income alleging disability

beginning on May 10, 2012 due to back pain, anxiety, depression, panic attacks, and

agoraphobia. (Tr. 185.) Swiatkowski’s application was denied initially and upon

reconsideration. (Tr. 14.) Swiatkowski filed a request for a hearing and a hearing was held

before an Administrative Law Judge (“ALJ”) on February 16, 2017. (Tr. 30–55.) Swiatkowski

testified at the hearing, as did Jacquelyn Wenkman, a vocational expert. (Id. at 30.)

       In a written decision issued May 18, 2017, the ALJ found that Swiatkowski had the

following severe impairments: spine disorder, affective disorder (bipolar and/or depression),
and anxiety disorder. (Tr. 16.) The ALJ further found that Swiatkowski did not have an

impairment or combination of impairments that met or medically equaled one of the listed

impairments in 20 C.F.R. pt. 404, subpt. P, app. 1 (the “listings”). (Tr. 17–18.) The ALJ found

Swiatkowski had the residual functional capacity (“RFC”) to perform light work but was

limited to unskilled work; jobs having no more than occasional decision-making, changes in

the work setting, and interaction with co-workers and supervisors; and jobs with no

interaction with the public. (Tr. 18.)

       As Swiatkowski had no past relevant work, the ALJ found that given her age,

education, work experience, and RFC, other jobs existed in significant numbers in the

national economy that she could perform. (Tr. 24.) As such, the ALJ found that Swiatkowski

was not disabled from her July 15, 2014 application date to the date of the decision. (Tr. 25.)

The ALJ’s decision became the Commissioner’s final decision when the Appeals Council

denied Swiatkowski’s request for review. (Tr. 1–6.)

                                            DISCUSSION

       1.      Applicable Legal Standards

       The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is not conclusive evidence; it

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Schaaf v. Astrue, 602 F.3d 869, 874 (7th Cir. 2010) (internal quotation and citation

omitted). Although a decision denying benefits need not discuss every piece of evidence,

remand is appropriate when an ALJ fails to provide adequate support for the conclusions



                                               2
drawn. Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge” between the

evidence and conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

       The ALJ is also expected to follow the SSA’s rulings and regulations in making a

determination. Failure to do so, unless the error is harmless, requires reversal. Prochaska v.

Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire record, the court does

not substitute its judgment for that of the Commissioner by reconsidering facts, reweighing

evidence, resolving conflicts in evidence, or deciding questions of credibility. Estok v. Apfel,

152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales offered

by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery Corp.,

318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

       2.     Application to this Case

       Swiatkowski argues the ALJ failed to properly account for her mental limitations in

her RFC. In so doing, she argues the ALJ improperly discredited her allegations of severe

mental symptoms and failed to give controlling weight to her treating psychologist, Dr.

Pamela Schaefer. I agree that the ALJ’s assessment of the limiting effects of Swiatkowski’s

anxiety disorder is erroneous and requires remand.

       In evaluating the intensity, persistence, and limiting effects of a claimant’s alleged

symptoms, the ALJ must base his analysis on the entire record and consider a variety of

factors, including: the claimant’s daily activities; the location, duration, frequency, and

intensity of the symptoms; factors that precipitate and aggravate the symptoms; the type,

dosage, effectiveness, and side effects of any medication the claimant takes; treatment, other

than medication, used for relief of the symptoms; other measures the claimant uses to relieve



                                               3
the symptoms; and any other factors concerning the claimant’s functional limitations due to

the symptoms. 20 C.F.R. § 416.929(c)(3).

       Swiatkowski alleges that she has severe agoraphobia. Agoraphobia is a “mental

disorder characterized by an irrational fear of leaving the familiar setting of home, or

venturing into the open, so pervasive that a large number of external life situations are entered

into reluctantly or are avoided; often associated with panic attacks.” Agoraphobia, Stedman’s

Medical Dictionary 18100 (28th ed. 2006). Swiatkowski alleges that she has extreme difficulty

leaving her house and when forced to leave and interact with others, she becomes angry and

agitated, often having panic attacks. While the ALJ acknowledged Swiatkowski’s alleged

symptoms, he disagreed with her statements regarding their intensity, persistence, and

limiting effects. (Tr. 20.) The ALJ found Swiatkowski’s alleged symptoms inconsistent with

the record evidence. (Id.)

       The ALJ discounted Swiatkowski’s statements of disabling symptoms due to her

mental impairments generally, based on the fact that she has worked in the past, earned a

high school diploma, and attended college; demonstrated good objective functioning during

two consultative examinations in October 2014 and May 2015 and had normal mood, affect,

thought content, and behavior in two appointments in April and May 2014; sought sporadic

treatment for her mental health symptoms; and had activities of daily living indicative of

greater functioning than alleged. (Tr. 21.) However, the ALJ fails to provide a logical bridge

between the evidence and his conclusion that Swiatkowski exaggerated her symptoms.

       The ALJ failed to address Swiatkowski’s agoraphobia specifically and ignored

significant record support for Swiatkowski’s allegations of agoraphobia, panic, anger, and

irritability. (Tr. 20.) In September 2014, Swiatkowski’s treating counselor, Deborah Lau

                                               4
Schingen, reported that “over the past several months,” Swiatkowski’s ability to be in public

places, drive alone, and interact with others was “very limited.” (Tr. 277.) Schingen noted

that Swiatkowski had frequent panic attacks to the point of being almost paralyzed and stated

that there had been numerous times that Swiatkowski was unable to attend her weekly

therapy sessions and requested a telephone consult. (Id.) While treating with Nurse

Practitioner Christine Restivo-Pritzl for medication management, Swiatkowski reported that

she was having difficulty leaving her home because of her anxiety. (Tr. 263, 267, 285.) Dr.

Schaefer also recorded Swiatkowski experiencing a panic attack in a grocery store, where she

dropped to the floor in the aisle, rocking and crying for about fifteen minutes. (Tr. 517.) As

Swiatkowski treated at Advanced Pain Management for her back pain, the nurse practitioner

frequently noted that Swiatkowski appeared anxious, despite being “alert and oriented to

person, place, time.” (Tr. 290, 349, 352, 355, 359, 363, 369, 387.) There is evidence that

Swiatkowski’s anxiety was so severe that it affected the treatment of her physical pain. For

example, when it was recommended that Swiatkowski attempt physical therapy for her pain,

she requested in-home physical therapy due to her severe anxiety. (Tr. 363.)

       Beyond the evidence the ALJ failed to consider, the evidence the ALJ did consider

does not support his conclusion. While it is true that Swiatkowski was able to work in the

past, the sheer number of positions she held between 1997 and 2003 (approximately twenty-

five) and the meager earnings she took home from each job indicate an inability to maintain

employment. (Tr. 173–79, 530.) Indeed, Swiatkowski stated that she had been fired from past

jobs because of panic attacks and disagreements with co-workers and customers. (Tr. 305.)

The ALJ relied on the fact Swiatkowski previously worked as a cocktail waitress despite her

anxiety disorder (Tr. 17) to discount her allegations; however, that job ended when she “told

                                              5
off” her boss (Tr. 283). Swiatkowski was able to make approximately $4,000.00 and $5,000.00

in 2011 and 2012, respectively, by babysitting several children in her home (Tr. 37–38);

however, Swiatkowski had to discontinue even that in-home work because she was getting

increasingly angry and irritable with the children. (Tr. 46–47.) Thus, the mere fact

Swiatkowski “has worked” (Tr. 21) does not tell the full story. Nor does the fact Swiatkowski

obtained a high school diploma and attended college provide substantial justification for the

ALJ’s conclusion. (Id.) Swiatkowski dropped out of high school and subsequently earned her

diploma through the Milwaukee Area Technical College. (Tr. 304.) Swiatkowski only

attended “a little bit of college” after that and did not earn a degree or certificate. (Tr. 36.)

       Neither does the ALJ’s citation to four medical records where she had normal mood,

affect, thought content, and behavior justify discounting her disabling anxiety symptoms. (Tr.

21.) Beyond the clear cherry-picking of these four records when the record as a whole is replete

with instances of Swiatkowski appearing anxious or irritable at medical appointments (Tr.

290, 349, 352, 355, 359, 363, 369, 378, 387), even the four records the ALJ does cite do not

support his position. For example, the ALJ cites the consultative examinations Swiatkowski

underwent in October 2014 and May 2015 to show that she demonstrated “good objective

functioning.” (Tr. 21.) While she may not have shown impaired memory, concentration, or

fund of knowledge and was oriented to time, person, place, and circumstance, in October

2014, the consultative examiner observed that Swiatkowski was hyperventilating, was crying

to the point of her shirt being wet from her tears, had loud and pressured speech, and avoided

eye contact. (Tr. 281.) The examiner noted that Swiatkowski was “anxious to the point of

stuttering” (id.) and “appeared to be in a state of panic during the examination” (Tr. 282).

During the May 2015 examination, a different consultative examiner noted that Swiatkowski

                                                 6
sat with a tense body posture; was rocking throughout the session; and was loud, agitated,

and intense. (Tr. 305.)

       The ALJ also points to records in April 2014 and May 2014 in which Swiatkowski

again was alert and oriented times four with normal mood, affect, thought content, and

behavior. (Tr. 21.) But again, the ALJ’s citation to these records does not tell the full story. In

April 2014, Swiatkowski reported to Nurse Practitioner Christine Restivo-Pritzl that her

depression and anxiety were increasing, that she was having difficulty leaving her home, and

was engaging in self-harm. (Tr. 263.) Restivo-Pritzl concluded that Swiatkowski was suffering

from major depression and panic attacks and suspected a strong post-partum component

“potentially bordering on psychosis.” (Tr. 265.) And in May 2014, Restivo-Pritzl again noted

that Swiatkowski was having significant difficulty leaving her home and was having panic

attacks. (Tr. 267.) She observed that Swiatkowski “frequently cries, rocks side to side. Affect

flat to animated to depressed.” (Tr. 269.)

       In sum, the cherry-picked records the ALJ chose cannot justify the finding that the

record contradicts Swiatkowski’s allegations of disabling symptoms. See Denton v. Astrue, 596

F.3d 419, 425 (7th Cir. 2010) (“An ALJ has the obligation to consider all relevant medical

evidence and cannot simply cherry-pick facts that support a finding of non-disability while

ignoring evidence that points to a disability finding.”).

       The ALJ also discounted Swiatkowski’s statements because Swiatkowski sought

sporadic treatment for her mental impairments and the treatment she did receive “consisted

of her reporting numerous subjective statements and treating providers trying various

medication combinations, with little to no objective testing.” (Tr. 21.) But in using

Swiatkowski’s sporadic treatment to discount her allegations of disabling symptoms, he

                                                7
ignores the fact that Swiatkowski’s disabling symptoms were the primary reason her treatment

was sporadic. For example, in May 2014, Swiatkowski told Nurse Practitioner Restivo-Prtizl

that she was trying to find a new psychiatrist to see, but her anxiety was making it difficult for

her to consider seeing someone new. (Tr. 269.) And her treating psychologist, Dr. Schaefer,

with whom she treated between May 2015 and February 2017, noted that Swiatkowski missed

approximately half of her appointments because of her anxiety. (Tr. 513, 518.) Further, the

ALJ’s suggestion that the treatment Swiatkowski received for her anxiety, i.e., reporting

subjective symptoms and trying various medication combinations, undermines her

allegations of disabling symptoms of anxiety is improper. Therapy and medication are the

typical treatments for anxiety. Mayo Clinic, https://www.mayoclinic.org/diseases-

conditions/generalized-anxiety-disorder/diagnosis-treatment/drc-20361045 (last visited Jan.

3, 2020). Also, it is unclear what objective testing the ALJ expects would have confirmed

Swiatkowski’s symptoms of agoraphobia, anger, and irritability; anxiety is generally

diagnosed by a mental health professional asking detailed questions about one’s symptoms

and medical history. Id.; see also Sabey v. Colvin, No. 14 CV 3301, 2015 WL 9182518, at *7

(N.D. Ill. Dec. 17, 2015) ([A]nxiety disorder diagnos[is] rel[ies] primarily on a patient’s

description of his symptoms and [is] largely independent of a mental status examination.”).

       Finally, the ALJ relies too heavily on Swiatkowski’s activities of daily living in

discounting her allegations of disabling symptoms. As for her activities of performing

household chores, preparing meals, reading to her son, managing money, watching television,

and using the computer (Tr. 21), none of these require her to leave her house or interact with

anyone besides her young son. Further, the ALJ relies on Swiatkowski’s ability to drive and

shop. (Id.) But the record indicates Swiatkowski’s extreme difficulty doing both of those

                                                8
activities. In May 2014, Swiatkowski indicated to Nurse Practitioner Restivo-Pritzl that she

would only grocery shop late at night or very early in the morning to avoid people. (Tr. 267.)

Swiatkowski testified that more typically, she has others pick up what she needs. (Tr. 39.)

Swiatkowski also testified that she cannot drive by herself without having a panic attack. (Tr.

37.) Her testimony is supported by multiple records indicating that her anxiety was interfering

with her ability to drive. (Tr. 267, 282.) The ALJ also overstates Swiatkowski’s ability to

function by relying heavily on the fact she cares for her children and “get[s] along well” with

them. (Tr. 17, 21.) As the Seventh Circuit has stated, one “must take care of her children, or

else abandon them to foster care or perhaps [other family], and the choice may impel her to

heroic efforts.” Gentle v. Barnhart, 430 F.3d 865, 867 (7th Cir. 2005) (emphasis in original).

And comparing Swiatkowski’s ability to “get along” with her own children (one of whom

was an infant for a good portion of the relevant time period) with her ability to get along with

the general public is like comparing apples and oranges. Additionally, Swiatkowski did

experience difficulties managing her toddler son, stating that her sixteen-year-old daughter

helps her a lot. (Tr. 40, 44–45.) She further testified that because of her “short fuse” she has

been in a position where she was “scaring” both her children and herself. (Tr. 47.) While the

record does indicate that Swiatkowski spends time with a friend and a cousin (Tr. 285), she

also stated that she does not see them that often (id.). In fact, besides her children, her most

frequent social interaction was a “supportive friend” in Canada, whom she met online and

communicated with via telephone. (Tr. 530.) This is consistent with Swiatkowski’s inability

to leave the house and interact with people face-to-face.




                                               9
       Given the ample support in the record for Swiatkowski’s claims of disabling symptoms

due to her anxiety, most notably her agoraphobia, the ALJ erred in discounting Swiatkowski’s

allegations based on inconsistency with the record.

       Relatedly, the ALJ discounted Dr. Schaefer’s opinion that Swiatkowski would be

absent from work more than three times a month due to her mental impairments on the basis

that it was “purely speculative, not based upon any objective finding, and outside her area of

expertise.” (Tr. 23.). But Dr. Schaefer’s opinion was not based on speculation—she concluded

that Swiatkowski would miss more than three days of work per month due to her mental

impairments because her anxiety had caused her to miss approximately half of her scheduled

appointments with Dr. Schaefer (she was scheduled to meet with Dr. Schaefer between two

and four times per month) as well as appointments with other providers. (Tr. 510, 513, 518.)

This is a reasonable conclusion drawn from her observations. And Dr. Schaefer, a licensed

psychologist, is certainly qualified to opine as to how Swiatkowski’s anxiety affects her

functioning. The error in evaluating Dr. Schaefer’s opinion reasonably could have affected

the outcome, because the VE testified that an employer will not tolerate this level of

absenteeism. (Tr. 53.)

       For these reasons, the ALJ’s decision is not supported by substantial evidence and is

reversed.

                                       CONCLUSION

            The ALJ erred in discounting Swiatkowski’s allegations of disabling symptoms due

to her anxiety disorder. His findings are inconsistent with the record as a whole. He also erred

in evaluating the opinion of Swiatkowski’s treating psychologist. Thus, remand is required.

To the extent Swiatkowski requests this Court award her benefits in lieu of remanding the

                                              10
case (Pl.’s Br. at 15, Docket # 23), an award of benefits is appropriate only “if all factual issues

have been resolved and the record supports a finding of disability.” Briscoe ex rel Taylor v.

Barnhart, 425 F.3d 345, 356 (7th Cir. 2005). Here, there are unresolved issues and this is not

a case where the “record supports only one conclusion—that the applicant qualifies for

disability benefits.” Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011). Therefore, the case is

appropriate for remand pursuant to 42 U.S.C. § 405(g), sentence four.

                                             ORDER

          NOW, THEREFORE, IT IS ORDERED that the Commissioner’s decision is

REVERSED, and the case is REMANDED for further proceedings consistent with this

decision pursuant to 42 U.S.C. § 405(g), sentence four.

          IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court

is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 6th day of February, 2020.

                                                     BY THE COURT

                                                     s/Nancy Joseph
                                                     NANCY JOSEPH
                                                     United States Magistrate Judge




                                                11
